Title: To James Madison from John Adams, 5 May 1813
From: Adams, John
To: Madison, James


Dear Sir
Quincy May 5 1813
I ought to make an Apology to you for the trouble I give you to read So many of my Letters upon Subjects with which perhaps, I should have nothing to do: but as I am requested to give a simple Letter of Introduction to a Gentleman going to Washington I could not refuse it.
Mr Andrew Eliot a respectable Merchant of Boston has a Petition to present to The Administration or to the Legislature or to both, upon a private affair, of which I know nothing: but he is a Son of Dr John Eliot lately deceased and a Grandson of Dr Andrew Eliot both of the Same respectable Church in Boston, with both of whom I was long acquainted and knew them to be learned ingenious, virtuous and pious Clergymen. I have never heard any Thing in the Character and Conduct of this Son and Grandson inconsistent with the Education he must have had, or unworthy of his Ancestors. I write this merely as an introduction that you may know something of the person and that he may be saved the awkwardness of introducing himself to a President of the United States. With invariable esteem your humble Servant
John Adams
